DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges Applicant’s response filed 08 March 2022 containing remarks and amendments to the claims.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapus (US 2017/0022424) in view of Asoaka (US 2015/0031929).
Regarding claims 1 and 3-8, Chapus teaches treating a raw material feed consisting of fats and oils selected from rapeseed oil, jatropha, soya, palm, sunflower, fish, aglal, and animal fats [0039].  Chapus teaches a first hydrotreatment step [0042] at pressures of 0.1-15 MPa, 0.1-10 h-1, and hydrogen ratio of 150-1500 Nm3/m3 [0058], which overlaps with the claimed ranges.  Chapus teaches using well-known hydrotreating catalysts including nickel and cobalt on solid acids supports including alumina, silica, silica aluminas, and mixtures thereof [0104].
Chapus teaches feeding the hydrotreated material to a hydroisomerization step to produce kerosene and gas oil range products [0132-0136].  Chapus teaches hydroisomerization pressures of 1 Mpa to 10 Mpa, LHSV of 0.1-10 h-1, and hydrogen/hc ratio fo 70-1000 Nm3/3 [0134].  Examiner considers the Chapus 1 Mpa to be close enough to the claimed range of 0.95 Mpa, that the same or similar results would be achieved.  See MPEP 2144.05, I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Chapus teaches platinum, palladium, nickel, cobalt, tungsten catalyst on silica and zeolite supports [0136-0142], which reads on the claimed group 3 catalyst.
Chapus does not explicitly disclose the hydrotreating catalyst on silica alumina is zeolite.
However, Asoaka teaches well-known hydrotreating catalysts on silica alumina supports [0034-40].  Asoaka teaches that zeolites are well known aluminosilicate supports for hydrotreating veggie oil derived materials to create fuel [0034-0040].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the well-known zeolite of Asoaka as the silica/alumina support of Chapus, in order to obtain the desired hydrotreating functionality, as is well-known in the art.
It is further expected that the same controlled carbon distribution, low temperature flowability, and oxidation stability would result, since the same process steps are performed to the same feeds at the same conditions as claimed.
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0015454 – Hanks teaches hydrotreatment of biocomponent fuels [0002].
US 2011/0166396 – Egeberg, previously cited, teaches hydrotreating mixtures of veggie and mineral oil to produce fuel range products.
US 2017/0362537 – teaches MgO catalyst support [0029] for hydrogenation of veggie oils [0024] at hydrogen pressures of 1-10 bar [0034]
US 2015/0031929 – teaches low hydrogen pressures for treatment of veggie oils [0046-0053]
US 2008/0161614 – teaches low overall pressure, and that hydrogen pressure selection is critical
US 2012/0238792 – teaches hydrodeoxygenation with catalysts at low hydrogen pressure
US 2012/0016167 – teaches hydroprocessing biocomponent feeds with low pressure hydrogen streams
US 2004/0230085 – teaches process for producing hydrocarbon from biological feeds
US 4,097,364 – teaches using low hydrogen pressure in hydrocracking
US 2015/0225657 – teaches two stages of hydrotreatment with hydrogen partial pressure of 0.5 MPa
US 2014/0135542 – teaches preparing fuel using biological materials
US 2012/0116138 – teaches hydrogen pressures of 0.69 MPa in HDM, HDS, HDN, or HDO 
US 2008/0156694 – teaches selecting hydrogen partial pressure
US 2010/0298616 – teaches hydroisomerization pressures of 0.01-10 MPa
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771